Citation Nr: 1102196	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for seizure disorder, 
to include dizziness, blurred vision, body exhaustion, erratic 
voice while talking, and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from June 1979 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the Veteran was afforded a Travel Board 
hearing in June 2010 before a Veterans Law Judge (VLJ) who is no 
longer employed by the Board. VA regulations provide that the VLJ 
who conducts a hearing must participate in the final 
determination of the claim.  38 C.F.R. § 20.707 (2010).  
Consequently, in December 2010, the Board advised the Veteran by 
letter that he had the right to appear at another hearing before 
a VLJ who will decide his appeal.  In correspondence dated in 
January 2011, the Veteran responded that he wanted to appear at 
another Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing.  The case should then 
be processed in accordance with established 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


